 
EXHIBIT 10.9
 
EMPLOYMENT AGREEMENT
 
WHEREAS, in consideration for Learning Tree International’s employment and
continued employment of Nicholas R. Schacht (hereinafter referred to as
“Employee”), Learning Tree International, Inc. (hereinafter referred to as
“Company”) and Employee desire to enter into this Agreement to set forth the
terms and conditions of such employment effective September 23, 2002.
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
 
1.
 
STATEMENT OF WORK:  Employee is engaged as a Chief Operating Officer of the
Company and agrees to perform the duties described in the attached “Job
Description” and such duties as are needed for the proper functioning of the
Company, as directed from time to time, at the Company’s Reston, Virginia office
and at other geographical locations serviced by the Company. The Company hereby
employs Employee or continues his or her employment and Employee hereby accepts
employment upon the terms and conditions stated herein.

 
Employee shall do his or her utmost to further enhance and develop the best
interests and welfare of the Company. Employee shall perform no acts contrary to
the best interests of the Company and the Company shall be entitled to all of
the benefits, profits or other results arising from or incident to all work,
services and advice of Employee.
 
Employee agrees to fully comply with the rules and procedures as may be
promulgated by the Company in the Company’s sole and absolute discretion.
 
2.
 
PAYMENT:  As full consideration for the services rendered by Employee hereunder,
the Company agrees to pay Employee the sum of $22,500.00 per month, payable in
accordance with the Company’s payroll practices from time to time semi-monthly,
subject to withholding and deductions in accordance with all applicable laws.
Employee will also be entitled to Incentive Compensation when and as earned
under the annual plan provided to him by the Company at the beginning of each
fiscal year. For fiscal year 2003, the on-target incentive is set at $90,000.00.
See the attached Compensation Summary for further details.

 

 
A.
 
Said compensation is paid (i) for Employee’s advice and availability as advisor
to the Company; (ii) for substantially full-time services; and (iii) for the
covenants described below.

 

 
B.
 
The Employee Manual, as amended from time to time by the Company and delivered
to Employee, is an integral part of the employment relationship, but does not
form a contract or contract-based rights, nor does it serve to alter the at-will
nature of Employee’s employment. Employee’s initials affixed below signify
Employee’s receipt of the Employee Manual, Employee’s understanding that it is
his or her responsibility to read the Employee Manual, and to comply fully with
the terms set forth therein.



--------------------------------------------------------------------------------

 
(Employee’s Initials)
 

 
C.
 
Employee will have PTO of eighteen days per year (accrued at the rate of 12.00
hours per month), as well as holidays in accordance with the Company’s policies
as modified from time to time by the Company. Executive’s PTO will be scheduled
at those times most convenient to the Company’s business.

 
3.
 
COPYRIGHTS:  Employee agrees that all writings produced by him or her while
employed under this Agreement, whether or not conceived or developed during
Employee’s working hours and with respect to which the equipment, supplies,
facilities or trade secret information of the Company were used, or that relate
to the business of the Company, or that result from any work performed by
Employee for the Company, are works done for hire and shall be the sole property
of the Company and the Company shall have the exclusive right to copyright such
writings in any country or countries. Employee further agrees to assign to the
Company all interest in any such writings, whether copyrightable or not, which
Employee develops or helps develop during his or her employment with the
Company. This assignment does not apply to any copyright that qualifies fully
under Section 2870 of the California Labor Code.

 
4.
 
PATENTS:  Employee shall disclose promptly to the Company all ideas, inventions,
discoveries, improvements, whether or not patentable, relative to the field of
work set forth in the “Job Description”, or otherwise assigned to Employee, and
conceived or first reduced to practice by Employee in connection with work under
this Agreement with the Company. Employee agrees that all such ideas,
inventions, discoveries and improvements including, but not limited to papers,
books and publications, shall become the sole and absolute property of the
Company and that Employee will at any time, at the request and expense of the
Company, execute any and all documents, including, but not limited to, patent
applications and assignments to protect the same against infringement by others,
and do whatever is reasonably required to be done to insure that the Company
shall obtain title to such ideas, inventions, discoveries and improvements. Such
services will be without additional compensation if Employee is then employed by
the Company and for reasonable compensation and subjected to his reasonable
availability if he is not. If the Company cannot, after reasonable effort,
secure Employee’s signature on any document or documents needed to apply for or
prosecute any patent, copyright, or other right or protection relating to an
Invention, whether because of his physical or mental incapacity or for any other
reason whatsoever, Employee hereby irrevocably designates and appoints the
Company and its duly authorized officers and agents as his agent and
attorney-in-fact, to act for and in his behalf and in his name and stead for the
purpose of executing and filing any such application or applications and taking
all other lawfully permitted actions to further the prosecution and issuance of
patents, copyrights, or similar protections thereon, with the same legal force
and effect as if executed by him.

 
This assignment does not apply to any patent or invention that qualifies fully
under Section 2870 of the California Labor Code that Employee develops entirely
on his or her own time, without using the Company’s equipment, supplies,
facilities, or trade secret information, except for inventions that either (1)
relate, at the time that the invention is conceived or reduced to practice, to
the Company’s business or to actual or demonstrably anticipated research or
development of the Company, or (2) result from any work performed by Employee
for the Company.
 
For purposes of this paragraph, an invention is based on the trade secrets of
the Company if the invention incorporates any such secrets in principle or
design, and if the invention was conceived or first actually reduced to practice
during the period of Employee’s employment with the Company.



--------------------------------------------------------------------------------

 
Employee also agrees that the Company shall have the right to keep any
inventions covered by this Agreement as trade secrets and Employee agrees not to
disclose any such invention to third parties, except as specifically authorized
by the Company.
 
Employee further agrees to assign to the Company all rights in any other
inventions made by Employee if the Company is required to grant those rights to
the United States Government or any of its agencies. Moreover, Employee agrees
to render assistance, advice and counsel to the Company at its request regarding
any matter, dispute or controversy with which the Company may become involved
and of which Employee has or may have reason to have knowledge, information or
expertise. Such services will be without additional compensation if Employee is
then employed by the Company and for reasonable compensation and subject to his
reasonable availability otherwise.
 
5.
 
SECRECY:

 
SECURITY CLEARANCE:  As to any Company information made available to Employee
during the course of his or her employment, Employee agrees to cooperate in
establishing and maintaining any security clearance and to execute whatever
forms and joint agreements are required by law. Employee agrees to provide and
maintain a system of security controls in accordance with the requirements of
the U.S. Government or as may be required by law.
 
NON-DISCLOSURE OF CONFIDENTIAL INFORMATION:  Confidential and Proprietary
Information (hereinafter Confidential Information) is defined to include, but is
not limited to, Company books; records; compilations of information; processes;
teaching methods and techniques; secret inventions and specifications;
information about computer programs or systems; names; usages and requirements
of past, present and prospective customers of the Company; processes or methods
by which the Company promotes its services and products and obtains customers;
customers’ buying habits and special needs; profits; sales; suppliers;
personnel; pricing policies; operational methods; technical processes and other
business affairs and methods, and plans for future developments and other
information which is not readily available to the public. Confidential
Information also includes, but is not limited to, any information and material
relating to any customer, vendor, licensor, licensee or other party transacting
business with the Company. Confidential Information is developed and will be
developed by or for the Company at great expense.
 
Employee agrees, during the term of employment and forever thereafter, to keep
confidential all information provided by the Company, excepting only such
information as is already known to the public. Employee agrees not to release,
use or disclose any Confidential Information or permit any person to examine
and/or make copies of any documents, which contain or are derived from
Confidential Information, except with the prior written permission of the
Company. Employee shall not make use of any Confidential Information for his or
her own purposes or the benefit of anyone other than the Company.
 
Employee recognizes and acknowledges that the list of the Company’s customers,
as it may exist from time to time, is a valuable, confidential, special, and
unique asset of the Company’s business. Employee will not, during or after the
term of his or her employment, use or disclose the list of the Company’s
customers or any part thereof to any person, firm, corporation, association, or
other entity for any reason or purpose whatsoever.
 
RETURN OF PROPERTY:  Employee agrees that upon request by the Company, and in
any event upon termination of employment, Employee shall turn over to the
Company all documents, papers or



--------------------------------------------------------------------------------

 
other material in Employee’s possession or under his or her control which may
contain or be derived from Confidential Information, together with all
documents, notes or other work product which is connected with or derived from
Employee’s services to the Company whether or not such material is at the date
hereof in Employee’s possession.
 
Employee agrees that he or she shall have no proprietary interest in any work
product developed or used by Employee arising out of his or her employment by
the Company. Employee shall, from time to time as may be requested by the
Company, do all things which may be necessary to establish or document the
Company’s ownership interest in any such work product, including, but not
limited to execution of appropriate copyright applications or assignments.
 
6.
 
EXCLUSIVITY:  While an employee of the Company, Employee will use best efforts
to promote the success of the Company’s business and shall not enter the employ
of or serve as a consultant to, or in any way perform any services with or
without compensation for, any other person, enterprise, business, company,
corporation, partnership, firm, association without the prior written consent of
the Company and shall not own any interest (other than up to 1% of the voting
securities of a publicly traded corporation) in any entity or individual that
competes with the Company or that is a material supplier or vendor to the
Company.

 
7.
 
SOLICITING:  Employee shall not, either during his or her employment with the
Company, or for a period of two (2) years immediately thereafter, either
directly or indirectly:

 

 
A.
 
Make known to any person, firm or corporation, the names or addresses of any
customers of the Company or any other information pertaining to them;

 

 
B.
 
Call on, solicit, or attempt to take away or do business with any customers of
the Company on whom Employee called or with whom Employee became acquainted
during the term of this Agreement with the Company, either for Employee or for
any other person, firm or corporation in competition with the Company; or

 

 
C.
 
Hire, subcontract, employ, engage, contact or solicit, for the purpose of
hiring, any person or entity who is an employee or subcontractor of the Company
on the date of Employee’s termination of employment or at any time during the
six (6) month period prior to the termination of Employee’s employment.

 
8.
 
TRADE SECRETS:  During the term of this Agreement, Employee will have access to
and become acquainted with various trade secrets consisting of items such as
books, records, compilations of information, processes, teaching methods and
techniques, devices, secret inventions, and specifications, which are owned by
the Company and are regularly used in the operation of the business of the
Company, which the Company desires to protect and preserve as secrets for its
own use. Employee shall not disclose any of the aforesaid secrets, directly or
indirectly, or use them in any way, either during the term of this Agreement or
at any time thereafter, except as required in the course of his or her
employment with the Company. All files, records, documents, drawings,
specifications, equipment, products and other items relating to the Company,
whether prepared by Employee or otherwise coming into his or her possession,
shall remain the exclusive property of the Company and shall not be removed from
the premises of the Company under any circumstances whatsoever, without the
prior written consent of Employee’s supervisor, specifically setting forth the
documents involved, the person receiving the permission, and the location of the
items and the period of time for which the permission is granted.

 
9.
 
VIOLATION OF COVENANTS:  Notwithstanding paragraph 12 of this Agreement, if
Employee



--------------------------------------------------------------------------------

 
violates or threatens to violate any of the provisions of paragraphs 3 through 8
of this Agreement, the Company shall be entitled (without the need to post any
bond) to a restraining order and/or an injunction to be issued by any court of
competent jurisdiction, enjoining and restraining Employee, and each and every
other person, partnership, corporation, association or other entity concerned
therein, from continuing such violations or from rendering any services to any
person, firm, corporation, association or other entity to whom such Confidential
Information, in whole or in part, has been disclosed or is threatened to be
disclosed. Employee recognizes that the violation or threatened violation of the
provisions of paragraphs 3 through 8 of the Agreement may give rise to
irreparable injury to the Company, which may not be adequately compensated by
damages. Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to the Company for such breach or
threatened breach, including the recovery of damages from Employee. These
obligations shall survive the termination of Employee’s employment.
 
10.
 
AT-WILL EMPLOYMENT:  Employee’s employment with the Company is “at-will” and may
be terminated at any time, with or without cause, for any or no reason, and with
or without notice. In conjunction with this policy of at-will employment,
Employee may also be disciplined, demoted or have his or her job
responsibilities reassigned by the Company for any reason at the Company’s sole
discretion. No individual within the Company can modify this “at-will” status,
except in a written agreement signed by the Chief Executive Officer or Vice
President, Administration of the Company. No oral or written modifications,
express or implied, may alter or vary the terms of this Agreement. Any
representations to the contrary are hereby disclaimed. Upon Employee’s
termination of employment with the Company for any or no reason, and with or
without notice, (a) Employee shall be deemed to have resigned from all offices
and directorships then held with the Company or any affiliate and (b) the
Company shall pay to Employee all amounts accrued and unpaid as of the date of
termination in respect of (i) Employee’s salary for periods through such date,
and (ii) PTO (“Paid Time Off”) pay to the extent consistent with the Company’s
policies in effect from time to time and (iii) if and only if the termination is
by the Company and without “Cause,” then in lieu of any other severance, the
Company will also continue to pay Employee’s Base Salary for the following six
months in accordance with its normal salary payment schedules. “Cause” shall
exist if any one or more of the following should occur: Employee’s (a) material
failure to perform his duties under, or material breach of, this Agreement which
remains uncured for more than thirty (30) days (which shall be reduced to ten
(10) days if (a) there is no reasonable expectation that a cure can be completed
during such thirty day period or (b) the Company reasonably believes that such
delay could be seriously detrimental to it) after a written warning (except in
the case of a willful failure to perform his duties or a willful breach, which
shall require no warning), (b) failure to comply with a reasonable direction of
the Company’s Chief Executive Officer, which remains uncured for more than
thirty (30) days (which shall be reduced to ten (10) days if (a) there is no
reasonable expectation that a cure can be completed during such thirty day
period or (b) the Company reasonably believes that such delay could be seriously
detrimental to it) after a written warning, (c) breach of his fiduciary duty to
the Company, or (d) indictment (or equivalent) for a felony or other serious
crime. Employee agrees that the rights and entitlements set forth in this
Section 10 are Employee’s exclusive rights and entitlements from the Company and
any affiliated entity upon and as a result of the termination of Employee’s
employment with the Company.

 
11.
 
AUTHORSHIP AND OUTSIDE INCOME:  Except as otherwise approved in writing by the
Company, while employed under this Agreement, any income earned by Employee in
any work of the type performed by the Company shall be deemed earned on behalf
of the Company and shall be promptly remitted to the Company. Any articles or
other works published by Employee shall be first approved by the Chief Executive
Officer or Vice President, Administration of the Company, in writing, and may be
published only if approved by the Company. Any approval given under this
paragraph shall be deemed valid for only the specific event and time set forth
in the approval.



--------------------------------------------------------------------------------

 
12.
 
ARBITRATION:  Any and all disputes between Employee and the Company that arise
out of Employee’s employment, including disputes involving the terms of this
Agreement, shall be resolved through final and binding arbitration. This shall
include, without limitation, disputes relating to this Agreement, Employee’s
employment by the Company or the termination thereof, claims for breach of
contract or breach of the covenant of good faith and fair dealing, and any
claims of discrimination or other claims under Title VII of the Civil Rights Act
of 1964, the Age Discrimination in Employment Act, the Americans With
Disabilities Act, or any other federal, state or local law or regulation now in
existence or hereinafter enacted and as amended from time to time concerning in
any way the subject of Employee’s employment with the Company or his or her
termination. The only claims not covered by this Agreement are claims for
benefits under the workers’ compensation or unemployment insurance laws, which
will be resolved pursuant to those laws. Notices of requests to arbitrate a
covered claim must be made within the applicable statute of limitations. Binding
arbitration will be conducted in Fairfax County, Virginia in accordance with the
rules and regulations of the American Arbitration Association (“AAA”). Discovery
may be carried out under the supervision of the arbitrator appointed pursuant to
the rules of the AAA. Employee will be responsible for paying the same fee to
initiate the arbitration that he or she would pay to file a civil lawsuit. The
Company will pay any remaining cost of the arbitration filing and hearing fees,
including the cost of the arbitrator; each side will bear its own attorneys’
fees, that is, the arbitrator will not have authority to award attorneys’ fees
unless a statutory section at issue in the dispute authorizes the award of
attorneys’ fees to the prevailing party, in which case the arbitrator has
authority to make such award as permitted by the statute in question. Employee
understands and agrees that the arbitration shall be instead of any civil
litigation and that this means that he is waiving his right to a jury trial as
to such claims. The parties further understand and agree that the arbitrator
will issue a written decision and that the arbitrator’s decision shall be final
and binding to the fullest extent permitted by law and enforceable by any court
having jurisdiction.

 
This arbitration section does not in any way alter Employee’s at-will status.
 
13.
 
WRITTEN PERMISSION:  Any “written permission” required by this Agreement is only
valid if signed by a Company officer.

 
14.
 
WAIVER:  The delay or failure of the Company to insist upon Employee’s punctual
performance of any of the provisions of this Agreement, or the failure of the
Company to exercise any right or remedy available to it under this Agreement,
shall not constitute in any manner a waiver by the Company of any subsequent
default or breach by Employee.

 
15.
 
NOTICES:  All notices, requests, demands or other communications under this
Agreement shall be in writing and shall be deemed to have been duly given on the
date of service, if served personally on the party to whom notice is being
given, or on the third (3rd) day after mailing, if mailed to the party to whom
notice is to be given, by first class mail, postage prepaid, and properly
addressed as follows:

 
LEARNING TREE INTERNATIONAL, INC.
  
6053 West Century Boulevard
    
Los Angeles, CA 90045
With Copy To:
  
Peter Holbrook, Esq.
    
McDermott, Will & Emery
    
18191 Von Karman Ave. Suite 500
    
Irvine, CA 92612-0187

 



--------------------------------------------------------------------------------

 
Notice shall be given to Employee at the most recent address reflected in
Employee’s employment records.
 
Any party may change its address for purposes of this paragraph by giving the
other party a written notice of the new address.
 
16.
 
GOVERNING LAW:  This Agreement shall be construed in accordance with, and
governed by, the laws of the state of Virginia.

 
17.
 
ENTIRE AGREEMENT:  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior or contemporaneous agreement and statements
between the parties, whether written or oral, with respect to the subject matter
hereof, and may not be contradicted by evidence of any prior or contemporaneous
statements or agreements between Employee and the Company concerning the subject
matter hereof. The parties herein represent that no other Agreement, oral or
otherwise, exists or binds any of the parties hereto. The parties hereto
acknowledge that they have not executed this Agreement in reliance upon any
other or further representation or promise of any party. No change,
modification, waiver, or amendment of this Agreement shall be of any effect
unless in writing signed by Employee and by the Chief Executive Officer or Vice
President, Administration of the Company.

 
18.
 
SUCCESSORS AND ASSIGNS:  This Agreement shall be binding upon and shall inure to
the benefit of the successors or assigns of the Company.

 
19.
 
ASSIGNMENT:  This Agreement is not assignable by Employee.

 
20.
 
SEVERABILITY:  The provisions of this Agreement are severable. Should any
provision be for any reason unenforceable, the remainder of the provisions shall
remain in full force and effect. The provisions of this Agreement shall be
interpreted, to the extent possible, to give full effect to the intent of the
parties.

 
By signing below, I acknowledge that I have read this Agreement carefully,
understand it, and will comply with the provisions set forth herein. I have had
the opportunity to seek independent legal advice before signing this Agreement,
and enter into this Agreement freely and voluntarily, based on my own judgment
and not on any representations or promises other than those contained in this
Agreement.
 
EMPLOYEE:
     
EMPLOYER:
Nicholas R. Schacht
     
Learning Tree International, Inc.
/s/    NICHOLAS R. SCHACHT        

--------------------------------------------------------------------------------

     
/s/    MARY C. ADAMS        

--------------------------------------------------------------------------------

Nicholas R. Schacht
     
Mary C. Adams
           
Title: Vice President, Administration

 
September 23, 2002
Date
 